Title: From James Madison to Edward Livingston, 20 May 1808
From: Madison, James
To: Livingston, Edward



Sir.
Dept: of State, May 20th: ’08.

Having transmitted to the President your letter of the 6th: I have just received as his decision thereon, that the case of the Batture being now referred to Congress on the Official opinion of the Attorney General that the right is in the United States, it is the duty of the Executive to keep the ground clear of any adversary possession, until they shall have decided on it.
The delay in obtaining the result of your application, has proceeded from a series of obstacles experienced on my journey, with some slight ones in my communication with the President since I reached the end of it.  I am &c.

James Madison.


The above letter was written by Mr. Madison, while at his seat in Virginia.

